FILED
                              NOT FOR PUBLICATION                           MAR 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROSS FATMAHWATY TAN; et al.,                     No. 09-71077

               Petitioners,                      Agency Nos. A099-464-015
                                                             A099-464-016
  v.                                                         A099-464-017

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Ross Fatmahwaty Tan and her family, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their application for asylum.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, and we review de novo the agency’s legal

determinations. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

      Substantial evidence supports the agency’s finding that the incidents of

harassment and discrimination experienced by petitioners do not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003) (record

did not compel finding that Ukrainian Pentecostal Christian who was “teased,

bothered, discriminated against and harassed” suffered from past persecution);

Hoxha v. Ashcroft, 319 F.3d 1179, 1181-82 (9th Cir. 2003) (lifetime of harassment,

threats, and mistreatment including one beating did not compel finding of past

persecution). Further, substantial evidence supports the agency’s finding that, even

under a disfavored group analysis, petitioners have not shown sufficient

individualized risk to establish a well-founded fear of future persecution. See

Halim v. Holder, 590 F.3d 971, 977-79 (9th Cir. 2009) (ethnic Chinese Indonesian

failed to establish he was individually targeted or likely to be individually

targeted); cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004). Accordingly,

petitioners’ asylum claim fails.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71077